UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                   No. 18-1108


EDWARD RICHARDSON,

                 Plaintiff - Appellant,

           v.

PRINCE WILLIAM COUNTY GOVERNMENT; BARRY M. BARNARD, Chief
of Police Prince William County Police Department; STEPHAN HUDSON, Chief
(Retired); CHARLIE T. DEANE, Major (Retired); TIMOTHY RUDY, Major
(Retired); SCOTT A. VAGO, Captain; JAY LANHAM, Major (Retired);
MICHAEL A. FERNALD, First Sergeant,

                 Defendants - Appellees.



                                   No. 18-1109


EDWARD RICHARDSON,

                 Plaintiff - Appellant,

           v.

PRINCE WILLIAM COUNTY GOVERNMENT; BARRY M. BARNARD, Chief
of Police Prince William County Police Department; STEPHAN HUDSON, Chief
(Retired); CHARLIE T. DEANE, Major (Retired); TIMOTHY RUDY, Major
(Retired); SCOTT A. VAGO, Captain; JAY LANHAM, Major (Retired);
MICHAEL A. FERNALD, First Sergeant,

                 Defendants - Appellees.
                                     No. 18-1135


EDWARD RICHARDSON,

                   Plaintiff - Appellant,

             v.

PRINCE WILLIAM COUNTY GOVERNMENT; BARRY M. BARNARD, Chief
of Police Prince William County Police Department; STEPHAN HUDSON, Chief
(Retired); CHARLIE T. DEANE, Major (Retired); TIMOTHY RUDY, Major
(Retired); SCOTT A. VAGO, Captain; JAY LANHAM, Major (Retired);
MICHAEL A. FERNALD, First Sergeant,

                   Defendants - Appellees.



                                     No. 18-1174


EDWARD RICHARDSON,

                   Plaintiff - Appellant,

             v.

PRINCE WILLIAM COUNTY GOVERNMENT; BARRY M. BARNARD, Chief
of Police Prince William County Police Department; STEPHAN HUDSON, Chief
(Retired); CHARLIE T. DEANE, Major (Retired); TIMOTHY RUDY, Major
(Retired); SCOTT A. VAGO, Captain; JAY LANHAM, Major (Retired);
MICHAEL A. FERNALD, First Sergeant,

                   Defendants - Appellees.



Appeals from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:17-cv-00761-CMH-TCB)

                                            2
Submitted: June 21, 2018                                          Decided: June 25, 2018


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edward Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            3
PER CURIAM:

      In these consolidated appeals, Edward Richardson appeals the district court’s

orders denying relief on his employment discrimination complaint and related claims as

well as his motions to recuse, for a change of venue, for stay of the proceedings, and an

order granting the defendants’ motion for a stay of discovery pending a ruling on their

motion to dismiss.     We have reviewed the record and find no reversible error.

Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court. Richardson v. Prince William Cty. Gov’t, No. 1:17-

cv-00761-CMH-TCB (E.D. Va. Jan. 22, 2018; Jan. 24, 2018; Jan. 31, 2018; Feb. 9,

2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           4